           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DAVID PAGE
ADC #143815                                                        PLAINTIFF

v.                       No. 5:19-cv-98-DPM

DEANN JACKSON, Classification,
Maximum Security Unit, ADC;
K. RANDLE, Chief of Security, Maximum
Security Unit, ADC; BALL, Assistant
Warden, Maximum Security Unit, ADC;
and A. CALCLASUR, Head Warden,
Maximum Security Unit, ADC                                   DEFENDANTS

                                 ORDER
     The    Court      adopts   Magistrate     Judge       Ray's   unopposed
recommendation, NQ 6.      FED. R.   Crv. P. 72(b) (1983 addition to advisory
committee notes).       Page's complaint will be dismissed without
prejudice for failure to state a claim.        This dismissal counts as a
"strike" for purposes of 28 U.S.C. § 1915(g).          An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.    28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                       1
                                     D.P. Marshall Jr.
                                     United States District Judge
